Kulik, A.C.J.
¶14 (dissenting) The purpose of chapter 74.34 RCW is to protect vulnerable adults from abuse. RCW 74.34.005-.110. “Abuse” is any “willful action or inaction that inflicts injury, unreasonable confinement, intimidation, or punishment on a vulnerable adult.” RCW 74.34-*184.020(2). “Physical abuse” includes “willful action of inflicting bodily injury or physical mistreatment [including] kicking [and] shoving.” RCW 74.34.020(2)(b). “Willful” is a nonaccidental action or inaction that the perpetrator knew, or reasonably should have known, could cause harm, injury, or a negative outcome. WAC 388-71-0105. Maliciousness is not required. See Black’s Law Dictionary 1630 (8th ed. 2004).
¶15 L. is a person with several disabilities, who has difficulty communicating. She suffers from mental retardation, Tourette’s syndrome, and bipolar disorder. Laurie Brown worked as a caregiver at the adult facility where L. lived. Ms. Brown was responsible for L.’s care and safety.
¶16 When L. became upset and assaultive, Ms. Brown “turned L. around and shoved L. onto the bed on her stomach. [Ms. Brown] held L. down on the bed for a short period of time.” Board Record (BR) at 21. Later, Ms. Brown “grabbed L. with both hands and put her foot and leg behind L.’s legs. [Ms. Brown] pushed L. to the ground.” BR at 22 (emphasis omitted). Witnesses described Ms. Brown’s maneuver as “knocking [L.] down”1 and then having a knee in L.’s back. Substantial evidence in the record supports this finding.
¶17 The Board of Appeals concluded that “the Department proved that [Ms. Brown] abused L. on October 11, 2004, because the Department proved that [Ms. Brown] shoved L. and held L. down on the bed. [Ms. Brown’s] willful actions resulted in physical mistreatment and [Ms. Brown’s] actions are explicitly prohibited by RCW 74-.34.020(2)(b).” BR at 30. That conclusion is easily supported, indeed required, by the Board of Appeals’ findings of fact. See BR at 21-22.
¶18 Ms. Brown’s actions were intentional and no one, including Ms. Brown, suggests otherwise. Ms. Brown volunteered to show her co-workers her “take down” move. BR at 22.
*185¶19 We review an administrative agency’s legal conclusions de novo. W. Telepage, Inc. v. City of Tacoma Dep’t of Fin., 140 Wn.2d 599, 607, 998 P.2d 884 (2000). The test is whether the agency has “erroneously interpreted or applied the law.” RCW 34.05.570(3)(d).
¶20 The statute’s meaning is plain here. This court must give effect to that plain meaning. Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 9-10, 43 P.3d 4 (2002). Chapter 74.34 RCW clearly and precisely prohibits physical mistreatment of vulnerable adults. Moreover, the statute has no exceptions to the prohibition against abuse. Thus, the majority’s holding that Ms. Brown’s actions were protective and warranted — and, therefore, not abusive — is inconsistent with the clear language of the statute. Accordingly, I respectfully dissent.

 Tr. of Proceedings (June 23, 2005) at 169.